WATKINS, Judge,
concurring in the result:
I agree that the interpretive principles recently set forth by the Court of Military Appeals in a flurry of Rule 412 decisions, cited in the lead opinion, effectively preclude affirmance of the finding of guilty of the rape charge in this instance. It is apparent that the judicial interpretation currently being given Rule 412 is quite different from that of 26 months ago when this case was tried.
*548The competent evidence of record adequately establishes that the appellant wrongfully, and knowingly, possessed cocaine as alleged in the Additional Charge and its Specification. Accordingly, I join in affirming the finding of guilty of this charge. Finding the other unaddressed assignments of error without merit, I am also in agreement with the overall disposition of this case as reflected in the decretal paragraph of the lead opinion.